DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Prosecution Status
In the Pre-Appeal Brief Conference Request filed May 26, 2022, Applicant stated that the amendment filed December 27, 2021 did not raise any new issues because claims 1 and 26 were merely amended to include the limitation of originally filed dependent claim 9.  Therefore, the finality of the Action dated January 26, 2022 was improper since it introduced the newly cited Orihara reference.   Upon reconsideration of this argument, the Examiner agrees to withdraw the finality of the mentioned Action.  This action is the Non-Final Rejection although the rejections presented in the previous Office Action are maintained as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14 and 26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Folta et al (US 2003/0043483 A1) in view of Orihara et al (US 2013/0078555 A1). 
As to claims 1 and 26-29,  Folta discloses a method of making a mirror (10) for use with extreme ultraviolet (EUV) or X-ray radiation (see abstract) and the method comprising all steps of the instant claim such as: providing an optical element (10) having a curved surface (see figure 2) has localized defects (roughness) that degrade performance of the curved surface, spin-coating the curved mirror surface with a material (smothering overcoat layer) to cover at least some of the defects (see claims 1 and 5) and curing the spin-coated material on the curved mirror surface (this is seen to be an inherent step and must be present for the material to be formed on the curved mirror as intended) to reduce the number of defects and improve the performance of the curved mirror surface.
          As to claims 11-12, comprising coating the cure, spin,-coated mirror surface with multiple optical layers optical layers to provide a reflective mirror surface for EUV or X-ray radiation and wherein the multiple layers has layers of molybdenum and silicon (see claim 13).
	As to claim 13, wherein the mirror (10) is for use in a wavelength range between 1 and 20nm (see paragraph [0026]).
	As to claim 14, wherein the curved mirror surface (10) is aspheric mirror surface.
	Thus, Folta discloses substantially all of the limitations of the instant claims.  Folta does not expressly disclose the defects comprising any of scratches, pits, and digs having at least on lateral dimension smaller than 500nm, as recited in the claims.  However, an optical element used in a lithography device having defects with lateral dimension smaller than 500nm is well known per se.  For example,  Orihara discloses a method for making a mask black glass substrate for use with lithography device and having steps of coating the substrate with a multilayer reflective film for covering defects that has at least 60 nm (see paragraph [0256]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to coat the curved mirror surface of Folta to cover the defects of having at least lateral dimension smaller than 500nm as suggested by the Orihara for the purpose of improving the quality of the mirror as intended by Folta. 

Claims 1-8, 10-19, 23-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable  over Kierey et al (US 2013/0335816 A1) in view of Orihara et al (US 2013/0078555 A1).
As to claim 1, Kierey discloses a method of making a mirror (10) for use with extreme ultraviolet (EUV) or X-ray radiation (see paragraph [0006]) and the method comprising all steps of the instant claim such as: providing an optical element (10) having a curved surface (24) has localized defects (roughness) that degrade performance of the curved surface, spin-coating the curved mirror surface with a material (20, 32b) to cover at least some of the defects (see paragraph [0124]) and curing the spin-coated material on the curved mirror surface (this is seen to be an inherent step and must be present for the material to be formed on the curved mirror as intended) to reduce the number of defects and improve the performance of the curved mirror surface. 
With respect to claims 26, 28-29, Kierey discloses a mirror for use with extreme ultraviolet or x-ray radiation and comprising all features of the instant claim such as: an optical element (10) having a curved surface (24) has localized defects (roughness) that degrade performance of the curved mirror and a thin film (20; or 32b) formed on the curved mirror surface.  It is noted that once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made.  The burden shifts to the applicant to show an unobvious difference.
As to claim 4, comprising characterizing the number of defects/roughness on the mirror surface before the spin-coating (see paragraph [0021]).
As to claims 5-6, comprising characterizing the number of defects (roughness) on the mirror surface after the spin-coating (see paragraph [0020]).
	

    PNG
    media_image1.png
    267
    561
    media_image1.png
    Greyscale








            As to claims 10 and 21, 23, the optical element (10) has a substrate made of quart silicon, 

glass ceramic (see paragraph [0036]). 

           As to claims 11-12, comprising coating the cure, spin,-coated mirror surface with multiple optical layers optical layers to provide a reflective mirror surface (22) for EUV or X-ray radiation and wherein the multiple layers has layers of molybdenum and silicon (see paragraph [0037]).
	As to claim 13, wherein the mirror (10) is for use in a wavelength range between 1 and 20nm (see paragraph [0004]).
	As to claim 14, wherein the curved mirror surface (10) is aspheric mirror surface.
	As to claims 15, and 19, it is noted that the steps of depositing the material onto the curved surface and rotating the curved surface of the optical elements, as recited, are seen to be inherent steps of the spin-coating process, as intended by Kierey for the purpose of forming, stabilizing and hardening the material (see paragraph [0024]).
	Thus, Kierey discloses substantially all of the limitations of the instant claims.  Kierey does not expressly disclose the defects comprising any of scratches, pits, and digs having at least on lateral dimension smaller than 500nm, as recited in the claims.  However, an optical element used in a lithography device having defects with lateral dimension smaller than 500nm is well known per se.  For example,  Orihara discloses a method for making a mask black glass substrate for use with lithography device and having steps of coating the substrate with a multilayer reflective film for covering defects that has at least 60 nm (see paragraph [0256]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to coat the curved mirror surface of Kierey to cover the defects of having at least lateral dimension smaller than 500nm as suggested by the Orihara for the purpose of improving the quality of the mirror as intended by Kierey. 
	With respect to claims 2-3, Kierey as modified by Orihara discloses a method of making a mirror and comprising substantially all of the limitations of the instant claims.  Kierey does not expressly disclose the mirror surface has a high spatial frequency surface roughness HSFRles than 1nm or 0.45nm before the spin-coating, as recited in the claims although Kierey suggests that the microroughness of the surface of the mirror in measurement  using an AFM (atomic force microscope is typical less than 0.2 nm rms (see paragraph 0004]).  In view of the teachings of Kierey as modified by Orihara, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to determine the high spatial frequency surface roughness HSFR of the mirror surface being less than 0.45 nm or 1nm before the spin coating for the purpose of improving the quality of the mirror since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	As to claims 7-8, Kierey as modified by Orihara lacks to show inspecting the mirror surface with a confocal microscope over an area greater than 1mm².  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the confocal microscope to inspect the mirror surface over an area greater than 1mm2 since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
	As to claims 16-18, Kierey as modified by Orihara, does not specifically disclose the thickness of the thin film formed on the mirror and the number of the rotation of the optical element, as recited in the claims.  It is the Examiner’ s position that it would have been obvious to a skilled artisan to select a proper thickness formed on the mirror, as well as the number of the rotation of the optical element as recited for the purpose of the precisely covering the defects/roughness of the optical element. 
	As to claim 24, Kierey discloses the material is a glass-like material but does not specifically the glass-like material has hydrogen silsesquiozane or methylsiloxane, as recited.  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the glass-like material having hydrogen silsesquiozane or methylsiloxane for covering the defects of the mirror surface of Kierey since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	As to claim 25, Kierey lacks to disclose that the defect/roughness is reduced to less than 1 defect per square millimeter over the usable area of the curved mirror surface.  It would have been obvious to a skilled artisan to cover the mirror surface of Kierey by the material so that the defect is reduced to less than 1 defect per square millimeter and thereby improving the quality of the optical element since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kierey et al (US 2013/0335816 A1) in view of Orihara et al (US 2013/0078555 A1) and further in view of Blough et al (US 2009/0264316 A1).
            With respect to claims 20-22, Kierey as modified by Orihara, discloses a method for making a mirror for use with extreme ultraviolet (EUV) or X-ray radiation and comprising substantially all of the limitations of the instant as discussed above. Kierey as modified by Orihara, does not expressly disclose heating the spin-coated substrate in an oven in the presence of at least one of ozone and UV radiation with a specified temperature, as recited in the mentioned claims.  This is well known per se.  Blough discloses a spin coating method having heating step in the presence of at least one of ozone and UV radiation (see paragraphs [0008; 0012]).  In view of such teachings, it would have been obvious to a skilled artisan to employ the steps of heating and the spin-coated substrate of Kierey as modified by Orihara, in an over in the presence of at least one of ozone and UV radiation as suggested Blough, to a temperature between 100 degrees Celsius and 600 degrees Celsius for the purpose of evaporating the excess coating solvent and hardening the material.
Allowable Subject Matter
Claims 9 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed June 30, 2022 have been carefully reviewed but they are not found persuasive.  The applicant is reminded that the claimed subject matter to examination will be given their broadest reasonable interpretation consistent with the specification, and limitations appearing in the specification are not be read into the claims.  In re Yamamoto, 740 F. 2d 1569, 1571, 222 USPO 934, 936 (Fed.Cir. 1984).  With this in mind, the discussion herein will focus on how the terms and relationships thereof in the claims are met by the references.  Response to any limitation that is not in the claims or any argument that is irrelevant to or does not relate to any specific claimed language will not be warranted.
With respect to claims 1 and 26 of the present application, in response to rejections based on the references of Folta or Kierey in the previous Office Action,  Applicant pointed out to paragraph [0008] from the specification and stated “the disclosed invention is directed to a failure in the prior art to recognize that even when substrates for EUV optics are super-polished to have extremely small high spatial frequency surface roughness (“HSFR”), there can still be defects that are overlooked and can reduce performance”.  The Examiner respectfully disagrees with the Applicant since there are several problems with this approach. Firstly, while the present specification does refer to reducing “the number of defects of the curved mirror surface wherein the defects has any scratches, pits and digs having at least one lateral dimension smaller than 500nm”, other prior arts, for example Also, Folta discloses providing an optical element (10) having a curved surface has localized defects (roughness) that degrade performance of the curved surface, spin-coating the curved mirror surface with a material (smothering overcoat layer) to cover at least some of the defects.  Kierey discloses a method of making a mirror (10) for use with extreme ultraviolet (EUV) or X-ray radiation (see paragraph [0006]) and the method comprising all steps of providing an optical element (10) having a curved surface (24) has localized defects (roughness) that degrade performance of the curved surface, spin-coating the curved mirror surface with a material (20, 32b) to cover at least some of the defects (see paragraph [0124]).  Secondly, and perhaps more importantly, it is noted that an optical element used in a lithography device having defects with lateral dimension smaller than 500nm is well known per se.  This is contrary to the Applicant’s argument that “nothing in either Folta or Kierey recognize the present of such defects, nor that they need to be corrected”.  As demonstrated,  Orihara discloses a method for making a mask black glass substrate for use with lithography device and having steps of coating the substrate with a multilayer reflective film for covering defects that has at least 60 nm (see paragraph [0256]).  Applicant further argued that nothing in the Action explains how or why a person having ordinary skill in the art would modify either Folta or Kierey based on Orihara.  The Applicant is reminded that there is no requirement that anyone teach “how to combine the references”.  The case law is rather clear on this point.  For example, In re Bascom, 109 USPQ 98 at 100 states:
The proper inquiry should not be limited to the specific structure shown by the references, but should be into the concepts fairly contained therein, and the overriding question to be determined is whether those concepts would suggest to one skilled in the art the modification called for the claims.  In re Edward, 26 C.C.P.A (Patents) 1312, 104 F2d 622, 42 USPQ	35.  In re Merkle, 32 C.C.P.A (Patents) 1151, 150 F.2d 445, 66 USPQ 165. 

Taken as a whole, it remains the position of the Examiner that the combination of Folta or Kierey with Orihara discloses all of the limitations of the claimed invention as broadly recited in the claims.   In response to Applicant’s argument that “there is no teaching in Orihara to use a CrN layer cover the defects”, the Examiner would like to invite the Applicant to re-visit the disclosure of Orihara.  In paragraph [0256]), Orihara clearly states that the surface of CrN underlayer was again subjected to a defect inspection….as a result, the number of defects having a size of 60nm was zero, which was satisfactory”. 
	Turning now to claims 2-3 and 28-29, Applicant stated that Kierey fails to disclose the defects claimed may exist on the mirror surface even though the mirror has been super-polished to have very low micro-roughness. Again, the Examiner respectfully disagrees with the Applicant since it has been held that a recitation with respect to the manner in which a claimed apparatus/process is intended to be employed/performed does not differentiate the claimed apparatus/process from a prior art apparatus/process satisfying claimed structural limitations.  Ex parte Masham 2 USPQ2d 1647 (1987).  Furthermore, it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
	As to claims 4-6, Applicant argued that the identified paragraphs [0020-0021] did not mention of “characterizing the number of defects on the mirror surface before/or after the spin-coating”.  This is not quite true since in that paragraphs, Kierey does describe the distinctive nature of applying the reflective layer to the substrate after the substrate has been polished to reduce the roughness.  In the broadest sense, the roughness of the mirror surface can be considered as the number of defects on the mirror surface. 
	As to claims 7-8, Applicant argues that claims 7-8 are method claims, not apparatus claims so the case law simply does not apply.  This argument is incorrect.  It has been held that it was proper to reject method claims as the inherent operation of a prior art apparatus with all of the structural limitations as being proper.  Furthermore, under the title of “Process claims-Prior Art Device anticipates a claimed process if the device carries out the process during normal operation”, MPEP clearly states, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ	136 (Fed. Cir. 1986). 
	As to claims 9 and 27, upon analysis of these claims.  The rejection of claims is withdrawn.   
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/5/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882